Citation Nr: 1703172	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-46 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and pneumoconiosis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from August 1965 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2009, the RO denied entitlement to TDIU.  In a May 2013 rating decision, the RO denied entitlement to service connection for COPD.  In a December 2014 rating decision, the RO denied entitlement to service connection for hearing loss.

The Veteran provided testimony before the undersigned Veterans Law Judge via videoconference in September 2016.  A copy of the transcript is included in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board the record of evidence shows that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA).  See Notice of Award received by VA June 26, 2009.  The RO requested the Veteran's favorable decision and associated medical records in September 2014; however, there is no response to this request in the claims file.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In particular, these records are pertinent to the Veteran's claim for entitlement to TDIU.  On remand, all pertinent SSA records must be obtained and associated with the claims file

The Veteran contends that he has a respiratory disorder that is due to exposure to asbestos while on active duty in the Coast Guard.  

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, guidelines for considering asbestos compensation claims are set out in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 1, Section I, Topic 3 (hereinafter M21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  The most common disease associated with asbestos exposure is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  The M21-1MR goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the M21-1MR guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran has asserted that he worked in the engine room while aboard ships in the Coast Guard replacing the air conditioning units on ship.  He reported that there was insulation on the pipes and there were steam lines and turbines covered with asbestos.  See August 2012 statement and May 2013 notice of disagreement.  At his hearing, he testified that when the guns on the ship were fired, it looked like it was snowing in the engine room from asbestos falling off the pipes.  

Service department records show that the Veteran served on the USCGC Duane for approximately 18 months, on the USCGC Point Jefferson for approximately seven months, and on the USCGC Cypress for approximately three weeks.  During this time, the Veteran was an Engineer Officer of the Watch.  Service personnel records reflect that he served in Vietnam from May 1967 to May 1968.

In this case, the Veteran was provided with a VA examination in April 2013.  The examiner diagnosed with COPD and pneumoconiosis, and opined that it was less likely as not that the Veteran's respiratory disorders were related to service.  He provided the rationale that there was no indication of "true exposure" to asbestos during active duty, and that the Veteran did not work as a boilermaker or engineer during this time, but served in a transportation unit.  He also noted that the Veteran worked for 35 years as a coal miner following service, and smoked one pack of cigarettes per day for 35 years, stopping in 2005.  He opined that the Veteran's occupation and tobacco markedly increase the likelihood of interstitial lung disease and these factors given the length of time of each most likely are responsible for his current condition.

However, at his hearing, the Veteran asserted that he was not actually a coal miner following service, but was trained as an electrician and the Veteran worked in maintenance for the mining company.  He testified at his hearing, that for the majority of the time when he worked for the mining company, he waited in a shop or in a kitchen to be summoned to repair machinery that had broken down in the mine.  Once the repair was complete, he would return to the shop or kitchen.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).

Here, the Board finds that the U.S. Coast Guard should be asked to provide information on the likelihood of asbestos exposure for the Veteran given his duties in the military and the ships upon which he served.  Once a response has been received, and assuming the response indicates at least some possible asbestos exposure, the Veteran should be provided with another VA examination to determine whether his COPD or pneumoconiosis is related to in-service asbestos exposure.  In rendering the opinion, the examiner must address the Veteran's contentions regarding the nature of his in-service asbestos exposure, and his assertions that he did not work as a coal miner following service, reflecting less exposure to coal dust than previously considered by the examiner.  

With regard to hearing loss, the Veteran was provided with a VA examination in November 2014.  For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Audiometric testing performed at the time of the examination reflected that the Veteran had a hearing loss under 38 C.F.R. § 3.385.  

The VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service. He provided the rationale that both the induction and separation examinations were whispered voice tests, and that these tests could not rule out a high frequency hearing loss at induction or separation.  The examiner noted that the Veteran had a history of both military and civilian noise exposure.  He opined that his hearing loss was less likely related to his military noise exposure and more likely related to his civilian noise exposure or other non-military factors.  

The Board finds that further explanation for this opinion is necessary, especially in light of the examiner's observation that the Veteran's in-service noise exposure was without the benefit of hearing protection, and that he wore hearing protection while working after service.  In addition, while the examiner noted the Veteran's post-service employment as a repairman at a coal mine, he did not address the Veteran's reports that his duties did not require his constant presence in the mine, and that he was not regularly exposed to noise in his post-service employment.

The Veteran has contended that he is unable to work due to his service-connected disabilities.  VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The Board finds this matter must be deferred as it is inextricably intertwined with the issues being remanded.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to obtain all records associated with the Veteran's application for disability benefits, to include copies of all of the medical records upon which any decision concerning the Veteran's entitlement to disability benefits was based.  Associate those records with the claims file.

2.  Request that the U.S. Coast Guard provide an estimate regarding the likelihood the Veteran was exposed to asbestos during his military service given his duties and the ships upon which he served.  

3.  Once a response has been received from the Coast Guard, schedule the Veteran for a VA examination to determine the etiology of any respiratory disease, to include COPD and pneumoconiosis.  All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's COPD and/or pneumoconiosis were caused by or are etiologically related to any incident of active duty, including his reported exposure to asbestos while in the Coast Guard.  The examiner must address the Veteran's reports that his post-service employment as a machine repairman at a coal mine did not require his constant presence in the mine.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Obtain an opinion from a licensed VA audiologist with regard to the etiology of the Veteran's hearing loss.  The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was caused by or is etiologically related to any incident of active duty.

The examiner should address the fact that the Veteran contends he did not use hearing protection when exposed to noise while in service, but that he wore hearing protection while working after service, and that the Veteran's post-service employment as a machine repairman at a coal mine did not require his constant presence in the mine so that he was not regularly exposed to noise in his post-service employment.

The examiner must provide reasons for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence of treatment for hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5  Schedule the Veteran for a VA examination determine the occupational impairment resulting from the Veteran's service-connected disabilities.  The examiner must elicit a history from the Veteran regarding his education and work experience.  

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

6.  Finally, the AOJ should readudicate the claims remaining on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




